department of the treasury internal_revenue_service washington d c date mar contact person contact number uniform issue list legend x y dear sir or madam this is in reply to your rulings request of date as modified by your letter of date requesting rulings on x's transfer of approximately one-third of its assets to y pursuant to sec_507 of the internal_revenue_code x is recognized as exempt from federal_income_tax under sec_501 of the code a private_foundation under sec_509 of the code and is an operating_foundation is under sec_4942 of the code y is recognized as exempt from federal_income_tax under sec_501 c of the code is a private_foundation under sec_509 of the code but is not an operating_foundation under sec_4942 of the code x appoints the governing body of y and has granted approximately one-third of its assets to y your request focuses on whether x may continue its operating_foundation status under sec_4942 j of the code without regard to its transferee y and whether x must exercise expenditure_responsibility under sec_4945 of the code and sec_53 5ic of the regulations with respect to its transfer of approximately one-third of its assets to y for y's capital endowment sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively fer charitable and or other exempt purposes stated in that section sec_509 of the code provides that an organization exempt from federal_income_tax under sec_501 of the code can be a private_foundation subject_to the private_foundation provisions of chapter of the code sec_507 of the code provides that in foundation to another private_foundation the transferee private_foundation shall treated as a newly created organization a transfer of assets by one private not be sec_507 of the code imposes excise_tax on a private_foundation that terminates its status as a private_foundation pursuant to sec_507 of the code sec_1_507-3 of the income_tax regulations provides that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets pursuant to sec_507 of the code will not constitute termination of the transferor foundation's status as a private_foundation under sec_509 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status imposed by sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization because the transferee private_foundation is not be treated as a newly created organization the transferee shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code provides in general that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-3 of the regulations provides that certain transferor private_foundation tax_attributes will carry over to a transferee private_foundation that receives a transfer of assets under sec_507 b of the code from a transferor foundation sec_1_507-3 a i of the regulations indicates that if a private_foundation transfers assets to another private_foundation that is effectively controlled directly or indirectly by the same persons who control the transferor foundation the transferee will be treated as if it were the transferor foundation for purposes of sec_4940 through of the code and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 for exempt purposes sec_4942 of the code provides that a private_foundation does not make a qualifying_distribution under sec_4942 where its distribution is i another organization that is controlled by the transferor or by one or more of the transferor's disqualified persons or ii a private_foundation that is not an operating_foundation under sec_4942 of the code a contribution to sec_4942 j of the code describes the requirements for a private_foundation to be also an operating_foundation under that section sec_4942 of the code provides an operating_foundation for a specific tax_year as provided in sec_53_4942_b_-3 of the regulations a private_foundation must meet the income test of sec_4942 j a of the code and sec_53 b - a of the regulations and the endowment_test under sec_4942 ii of the code and section sec_3 b -2 b of the regulations as qualify to in pertinent part that sec_4942 of the code and sec_53_4942_b_-1 of the foundation and similar excise ‘taxes regulations describing the income test require that an operating_foundation must make qualifying distributions for the direct active_conduct of exempt_activities under sec_53_4942_b_-1 of the regulations in an amount equal to at least substantially_all of the lesser_of its adjusted_net_income under sec_4942 and sec_53_4942_a_-2 or its minimum_investment_return under sec_4942 and sec_53_4942_a_-2 but if the qualifying distributions exceed the minimum_investment_return for the tax_year substantially_all of such qualifying distributions must be made directly for the active_conduct of exempt_activities sec_53_4942_b_-3 of the regulations provides that an operating_foundation must meet the income test and one of the required additional alternative tests on the basis of its preceding four tax years either in the aggregate for all four years or by meeting such tests for any three of the preceding four tax years sec_4942 of the code and sec_53_4942_b_-2 of the regulations provide that the endowment_test is met where the qualifying distributions directly for exempt_activities are equal to at least two-thirds of the minimum_investment_return under sec_4942 of the code and sec_53_4942_a_-2 of the regulations sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure as defined in pertinent part by sec_4945 of the code sec_4945 of the code requires a grantor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on any grant by it to another private_foundation in order for its grant not to be a taxable_expenditure in pertinent part that sec_4945 of the code on expenditure_responsibility provides in part that the grantor private_foundation must obtain proper reports from its grantee private_foundation as to the grantee's uses of the grant sec_53_4945-5 of the regulations provides that expenditure_responsibility includes a requirement that the grantor private_foundation must make a pre-grant inquiry of the prospective grantee private_foundation thus before making a grant the grantor must conduct a limited inquiry of the potential grantee such pre-grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper exempt purposes this inquiry should concern matters such as the identity prior history and experience of the grantee organization and its managers and any knowledge which the grantor has based on prior experience or other information which is readily available concerning the management activities and practices of the grantee foundation the scope of this inquiry may vary from case to case depending upon the size and purpose of the grant the period of time over which it is to be paid and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes a if private_foundation makes a sec_53_4945-5 of the regulations on capital endowment grants made to private_foundations provides that grant to another private_foundation for endowment or for other capital purposes the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years is reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee's reports to be discontinued only if it sec_53_4945-5 of the regulations provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grantee organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within sec_4945 of the code or to influence the outcome of any specific public election or to carry on any voter registration drive within the meaning of sec_4945 d or to make any grant which does not comply with the requirements of sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in sec_170 b of the code the agreement must clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those in sec_170 c b of the code p x has transferred approximately one-third of its assets to y discussed below your requested rulings are analysi sec_1 x does not seek to notify the service of any voluntary termination of its private_foundation_status pursuant to sec_507 of the code and an involuntary termination under sec_507 of the code is not involved because x's transfer of assets to y is for y's exempt purposes under sec_501 c of the code and there is no willful and flagrant act or failure to act resulting in tax under chapter of the code and giving rise to involuntary termination under sec_507 of the code under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets because x's transfer to y is approximately one-third of x's assets x's transfer is a significant disposition of its assets under sec_1_507-3 of the regulations and thus is a transfer under sec_507 of the code under sec_1_507-1 b and d of the regulations x's transfer of its assets to y pursuant to sec_507 of the code will not cause termination under sec_507 of the code of x's private_foundation_status under sec_509 of the code under sec_507 of the code and sec_1_507-3 of the regulations because x's transfer is a transfer of assets from one private_foundation to another private_foundation pursuant to a significant disposition of x's assets to y y will be a transferee foundation under sec_507 of the code and thus will not be treated as a newly created organization although x appoints the directors of y because x and y are separate legal entities x will not include any assets or income of y in determining x's operating_foundation status under sec_4942 j of the code and x can continue to be an operating_foundation under sec_4942 of the code provided that it otherwise continues to meet the requirements for of the code and sec_53_4942_b_-2 and sec_53_4942_b_-3 of the regulations that status under sec_4942 v4 under sec_1_507-3 of the regulations in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee private_foundation will not be treated as its proportionate share of its transferor's aggregate tax benefits under sec_507 of the code thus x's aggregate tax benefits under sec_507 of the code will be transferred to y in proportion to the amount of x's assets transferred to y a newly created organization but will succeed to x must exercise expenditure_responsibility under sec_4945 h of the code and sec_53_4945-5 of the regulations on its transfer of assets to y because the exception under sec_1_507-3 of the regulations to expenditure_responsibility for a transfer of all assets does not apply to x because x's transfer consists of approximately one-third rather than all of its assets to y accordingly we rule that the grants by x to y are transfers under sec_507 of the code and do not result in termination under sec_507 of the code of x's private_foundation_status under sec_509 of the code because y is a transferee foundation under sec_507 of the code y will not be treated as a newly created organization the grants by x to y will not adversely affect the exemptions of x and y from federal_income_tax under sec_501 of the code the status of y as a private_foundation under sec_509 of the code or the status of x as a private_operating_foundation under sec_4942 j of the code so long as x otherwise continues to qualify under the tests for operating_foundation status under sec_4942 of the code and sec_53_4942_b_-2 and sec_53_4942_b_-3 of the regulations because x's grants to y are only part rather than all of x's assets and are for y's capital endowment x must exercise expenditure_responsibility under sec_4945 of the code for the tax_year of each grant and for the immediately succeeding two tax years as described in sec_53_4945-5 of the regulations because this ruling letter could hel p to resolve any questions about your status please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent sincerely garland a carter manager exempt_organizations technical group
